Citation Nr: 0611743	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-21 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for gastroesophageal 
reflux, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, in pertinent part, 
the RO denied increased ratings for the veteran's service-
connected gastroesophageal reflux and his service-connected 
left knee disability and, in addition, denied service 
connection for residuals of a back injury.  The veteran's 
disagreement with those decisions led to this appeal.  During 
the course of the appeal, the veteran became an employee at 
the Reno RO, and his case was transferred to the RO in Los 
Angeles, California.  

In the September 2001 rating decision from which this appeal 
arises, the RO indicated that it had denied service 
connection for residuals of a back injury in a rating 
decision dated in October 1999 and that the claim was being 
reviewed in compliance with the provisions of the Veterans 
Claims Assistance Act (VCAA).  Pub. L. No. 106- 475, 114 
Stat. 2096 (2000).  Section 7 of the VCAA provides that on 
motion of the claimant or the Secretary not later than two 
years after the date of enactment of the VCAA, a claim that 
had been denied as not well grounded and became final between 
July 14, 1999 and the date of enactment of the VCAA (November 
9, 2000) would be readjudicated as if the denial had not been 
made.  In its September 2001 rating decision, in pertinent 
part, the RO denied service connection residuals of a back 
injury considering the merits of the claim, the veteran 
disagreed with the decision, the RO addressed the issue in 
its June 2003 statement of the case, and the veteran 
perfected his appeal.  

Review of the record shows that while it includes a rating 
decision dated in October 1999, that rating decision did not 
adjudicate or otherwise address the matter of service 
connection for residuals of a back injury.  The record does 
include a January 1992 rating decision in which the RO denied 
service connection for residuals of a back injury.  The RO 
notified the veteran of that decision and informed him of his 
appellate rights, but he did not appeal that decision.  There 
is no indication that the veteran at any time attempted to 
reopen that service connection claim.  In its September 2001 
rating decision the RO did not mention the January 1992 
rating decision.  It made no determination regarding whether 
there was new and material evidence to reopen the claim, and, 
as noted, in its September 2001 rating decision the RO denied 
the claim on the merits.  

Although the RO essentially reopened the claim, the Board 
must still address the question of whether new and material 
evidence has been received to reopen the claim.  This is 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted).  

The issues of entitlement to service connection for residuals 
of a back injury and entitlement to increased ratings for the 
veteran's service-connected left knee disability and his 
gastroesophageal reflux are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1992 rating decision Reno RO denied service 
connection for residuals of a back injury on the basis that 
the veteran received one-time treatment in service with no 
subsequent disability; the RO notified the veteran of its 
decision in April 1992 and informed him of his appellate 
rights, but the veteran did not appeal.  

2.  The new evidence received since the January 1992 RO 
decision includes April 1993 private hospital records of 
referring to X-rays that revealed old spurring of the 
thoracic spine; this evidence in neither duplicative or 
cumulative of evidence previously of record and, in 
conjunction with the evidence previously of record, this 
additional radiological evidence is significant enough that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a back 
injury.  


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  

2.  Evidence received since the January 1992 rating decision 
denying service connection for a back injury, which was the 
last final denial with respect to this issue, is new and 
material; accordingly, the claim is opened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001) (as 
effective for claims filed prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & West 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
applies in the instant case.  As the decision below 
constitutes a full grant of that part of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need for an exposition of the 
effect of the VCAA on this claim.  The amended 38 C.F.R. § 
3.156(a) contains a new definition of "new and material" 
evidence.  However, it applies only to claims to reopen filed 
on or after August 29, 2001, and for reasons outlined below, 
the Board has determined it does not apply in the instant 
case.  

Law and Regulations

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Although amendments to 38 C.F.R. § 3.156(a) have revised the 
standard for new and material evidence, those amendments 
apply only to claims to reopen received on or after August 
29, 2001.  See Fed. Reg. 4560 (Aug. 29, 2001).  Since the RO 
treated October 1999 as the date of a previous denial of the 
back injury claim that it was readjudicating with 
consideration of the requirements of the VCAA, any 
constructive application to reopen the claim for service 
connection for residuals of a back injury predated August 29, 
2001, and 38 C.F.R. § 3.156(a) as it was in effect before 
August 29, 2001 is therefore applicable.  As relevant in this 
case, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  


New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Following notification of an initial review and adverse 
determination by the Regional Office, a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

In a January 1992 rating decision, the RO, in pertinent part, 
denied service connection for a back disability.  The RO 
informed the veteran of its decision in an April 1992 letter 
and provided notice of his appellate rights, but he did not 
submit a notice of disagreement with that decision.  The 
January 1992 decision is therefore final, and new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  

Background and analysis

Evidence of record at the time of the January 1992 rating 
decision that denied service connection for residuals of a 
back injury included the veteran's service medical records, 
private medical records dated in 1990 and 1991, VA hospital 
summaries pertaining to hospitalization in 1991, and the 
report of a September 1991 VA examination for compensation 
and pension purposes.  

The service medical records show that in April 1981 the 
veteran was seen in an emergency room with complaints of low 
back pain after having been in an automobile accident.  The 
veteran reported that his auto was stopped at the base gate 
and was hit in the rear by another vehicle moving at 
approximately 20 to 30 miles per hour.  The veteran stated 
that he did not have immediate pain but that at the emergency 
room reported that he now had aching in his lower back for 
the past two hours.  On examination, there was mild 
paravertebral muscle spasm.  The examiner stated that X-rays 
were not necessary.  The assessment was mild low back pain, 
and the veteran was returned to duty.  The veteran's service 
medical records include no other back complaints, and at his 
service separation examination in February 1988, the veteran 
answered no to the question as to whether he had ever had or 
now had recurrent back pain.  On examination, the examiner 
evaluated the veteran's spine as normal.  

The 1990 and 1991 private medical records in the file made no 
reference to the veteran's back, nor did the VA hospital 
summaries, which pertain to hospitalizations in March 1991 
and from July 1991 to August 1991.  At the September 1991 VA 
examination, the veteran gave a history of having been in a 
motor vehicle accident in 1981 and stated that his present 
complaints involved his low back, the left side more than the 
right, and were occasional and not serious.  On examination, 
there was full range of motion of the low back with only 
subjective tenderness at the L5-S1 level with no pain and no 
radiculopathy.  The diagnosis was back injury by history, in 
remission.  

In its January 1992 rating decision, the RO denied service 
connection for residuals of a low back injury on the basis 
that it was acute and transitory.  Evidence added to the 
record since the January 1992 RO decision includes the 
transcript of a September 1993 hearing held at the RO and 
which did not concern the veteran's back.  Also added was a 
copy of the previously of record July 1991 to August 1991 VA 
summary of hospitalization, which did not concern the 
veteran's back.  VA outpatient records dated from 1992 to 
1996 were also added, but they again do not concern the 
veteran's back.  Other VA medical evidence added to the 
record includes 1997, 1998, and 2001 VA examination reports, 
none of which concerns the veteran's back.  In conjunction 
with another claim, the veteran submitted the report of a 
March 2003 VA Magnetic Resonance Imaging (MRI) study of his 
left knee.  The VA medical evidence added to the record is 
either duplicative of evidence previously of record or is in 
no way material to the claim for residuals of a back injury.  

Likewise, many private medical records dated in the 1990s and 
concerning matters other than the veteran's back were added 
to the record and are new, but they are not material to the 
matter of residuals of a back injury.  The exception is a 
Washoe Medical Center emergency room report dated in April 
1993.  The veteran had been thrown against a dresser in an 
altercation, and his main complaint was mid thoracic pain.  
The report stated that X-ray examination of the thoracic 
spine was interpreted by the radiologist as old spurring.  
This evidence is neither duplicative nor cumulative of 
evidence previously of record, and it does show old spurring 
of the thoracic spine, in other words post-service evidence 
of abnormalities of the veteran's back, which was not known 
when the RO denied the claim for service connection of a back 
injury in January 1992.  In the Board's judgement, this new 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for residuals of a back injury.  The Board 
therefore concludes that the claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for residuals of a back injury is 
reopened, and to that extent only the appeal is granted.  


REMAND

Having determined that the claim of entitlement to service 
connection for residuals of a back injury is reopened, it is 
the judgment of the Board that a VA examination and medical 
opinion would facilitate the decision on the merits of the 
claim.  In this regard, the Board notes that if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The remaining issues on appeal are entitlement to an 
increased rating for a left knee disability, currently 
evaluated as 20 percent disabling and entitlement to an 
increased rating for gastroesophageal reflux, currently 
evaluated as 10 percent disabling.  

In a September 1999 decision, the Board addressed the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for his service-connected left knee disability, 
which had been characterized by the RO as residuals of a 
medial collateral ligament (MCL) strain of the left knee with 
degeneration.  The RO had rated the disability as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In 
its September 1999 decision, the Board continued the 
10 percent rating under Diagnostic Code 5257 and assigned a 
separate 10 percent rating for arthritis of the left knee.  
In its conclusion of law, the Board stated that the criteria 
for a combined evaluation of 20 percent for residuals of MCL 
strain left knee, with degeneration, had been met.  In the 
October 1999 rating decision in which the RO implemented the 
Board's decision, rather than adding a separate 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative arthritis of the left knee and continuing 
the 10 percent rating under Diagnostic Code 5257 for other 
impairment of the left knee, the RO assigned a 20 percent 
rating for the veteran's left knee under Diagnostic Code 
5257.  After remand and readjudication of the veteran's 
current increased rating claim, the separate ratings for 
arthritis and other impairment of the left knee should be 
shown on the rating sheet.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98. 

The veteran contends that his left knee disability has 
increased in severity.  While he has submitted the report of 
a VA MRI study of the left knee performed in March 2003, the 
most recent clinical evaluation of the veteran's left knee is 
the report of a VA examination conducted in February 2001.  
In view of foregoing, in particular the elapsed time since 
the most recent examination for rating purposes, the Board 
will request that additional action be taken to attempt to 
obtain additional treatment records and that the veteran be 
provided a current VA examination to assess the severity of 
his service-connected left knee disability.  See 38 C.F.R. 
§ 3.327(a) (2005); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see 
also Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

Also before the Board is the claim for an increased rating 
for gastroesophageal reflux, currently rated as 10 percent 
disabling.  As to this issue, in the September 1999 decision, 
the Board granted service connection for gastroesophageal 
reflux and a hiatal hernia.  In its October 1999 rating 
decision, the RO assigned a 10 percent rating for hiatal 
hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346, and a 
separate 10 percent rating for gastroesophageal reflux, 
rating it as analogous to gastritis under 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7307.  The Board notes that 38 C.F.R. 
§ 4.113 points out that certain coexisting diseases in the 
abdominal area, as indicated in 38 C.F.R. § 4.114, do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14 
(evaluation of same manifestations under different diagnoses 
to be avoided).  In particular, 38 C.F.R. § 4.114 states that 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other but rather a single evaluation will be assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (2005).  

When the veteran filed his increased rating claims in 
November 2000, he stated he wanted an increased evaluation 
for his "gastro conditions."  The Board interprets this to 
encompass his service-connected hiatal hernia as well as his 
gastroesophageal reflux.  As with the left knee, the most 
recent VA examination report is dated in February 2001.  
Because this was more than five years ago and the veteran has 
at least implicitly asserted worsening of his symptoms, it is 
the Board's judgement that a new examination should be 
obtained.  See 38 C.F.R. § 3.327(a); Snuffer, 10 Vet. App. at 
403; Caffrey, 6 Vet. App. at 381; see also Olson, 3 Vet. App. 
at 482.  After examination and consideration of any other 
relevant evidence, there should be readjudication of the 
veteran's increased rating claim for his gastroesophageal 
reflux and hiatal hernia with consideration of 38 C.F.R. 
§ 4.113 and 38 C.F.R. § 4.114 and an explanation to the 
veteran of the rationale used in the decision.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, as to the claim for service connection 
for residuals of a back injury, the veteran should be 
provided notice that the type of information and evidence 
needed to substantiate his claim is evidence of the presence 
of a current back disability and medical evidence that the 
current disability is causally related to his back injury in 
service in April 1981 or to some other incident of service.  
In addition, with respect to the claim for service connection 
for residuals of a back injury, the veteran should be 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date related to 
that claim.  

Also, with respect to the increased rating claims, notice of 
the type of evidence necessary to establish the effective 
date for the award of any increased rating has not been 
provided to the veteran, and as the case is being remanded, 
the veteran should be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
not only of the type of evidence that is needed to establish 
his claimed increased ratings but also that needed to 
establish the effective date of the award of any increased 
rating.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with complete 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.15(b), to 
include notice that evidence needed to 
substantiate his claim for service 
connection for residuals of a back 
injury is evidence of a current back 
disability and medical evidence that 
there is a causal relationship between 
a current back disability and the back 
injury in April 1981 or some other 
incident of service.  Also provide the 
veteran with an explanation as to the 
information or evidence need to 
establish a disability rating and 
effective date for the service 
connection claim, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. 
App. Mar. 3, 2006).  

In addition, provide the veteran with 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish increased 
ratings for his service-connected left 
knee disability and his service-
connected gastroesophageal reflux and 
hiatal hernia and the information or 
evidence needed to establish the 
effective date of any increased rating 
award.  

Request that the veteran identify the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, from which he 
has received evaluation or treatment 
for any claimed back disability at any 
time since service or for his service-
connected left knee disability or his 
service-connected gastroesophageal 
reflux and hiatal hernia at any time 
from November 1999 to the present.  
With any necessary authorization from 
the veteran, obtain and associate with 
the claims file any records identified 
by the veteran.  

Specifically request that the veteran 
submit to VA any evidence in his 
possession that pertains to his claim 
his claim for service connection for 
residuals of a back injury, his claim 
for an increased rating for his 
service-connected left knee disability, 
or his claim for an increased rating 
for his service-connected 
gastroesophageal reflux and hiatal 
hernia.  

2.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
back disability.  All indicated studies 
should be performed.  After examination 
of the veteran and review of his service 
medical records and all available post-
service medical records, to include a 
report of an April 1993 X-ray reflecting 
old spurring of the thoracic spine, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
probability or higher) that any current 
back disability is causally related to 
the veteran's back injury in service in 
April 1981 or is otherwise related to 
service.  

In addition, at the orthopedic 
examination, the examiner should 
determine the manifestations of the 
veteran's service-connected left knee 
disability, which includes residuals of a 
medial collateral ligament strain and 
degenerative arthritis.  The examiner 
should be requested to note the report of 
the March 2003 VA MRI study of the left 
knee.  All indicated tests, studies and 
X-rays should be performed.  The 
orthopedist should set forth all 
objective findings regarding the left 
knee disability, including complete range 
of motion measurements.  Range of motion 
measurements should reflect functional 
range of motion as limited by pain, 
arthritis, weakened movement, ligamentous 
damage, weight-bearing limitations, 
flare-ups, fatigability, instability, 
incoordination, or any other knee 
pathology or disability.  The orthopedist 
should obtain a history and note any 
objective findings regarding the 
following:  functional loss due to pain, 
weakened movement, excess fatigability, 
incoordination, flare-ups (if the veteran 
describes flare-ups), and painful motion 
or pain with use of the left knee.  The 
orthopedist should also describe the 
presence and extent of any instability of 
the knee.  

That the claims file was available for 
review of pertinent documents should be 
noted in the examination report.  

3.  In addition, arrange for a VA 
gastrointestinal examination to determine 
the severity of the veteran's service-
connected gastroesophageal reflux and 
hiatal hernia.  The examiner should be 
asked to delineate, and to the extent 
possible distinguish, all symptoms 
attributable to the veteran's 
gastroesophageal reflux and hiatal 
hernia.  Also, the examiner should 
specifically comment on the presence or 
absence of pain, vomiting, weight loss, 
hematemesis, melena, anemia, epigastric 
distress, dysphasia, pyrosis, 
regurgitation, and associated substernal, 
arm, or shoulder pain.  The examiner 
should express an opinion as to whether 
the disability(ies) result(s) in 
considerable or severe impairment of 
health.  

That the claims file was available for 
review of pertinent documents should be 
noted in the examination report.  

4.  Thereafter, undertake any additional 
development indicated by the record, and 
in light of the additional evidence, 
readjudicate on a de novo basis the claim 
of entitlement to service connection for 
residuals of a back injury.  Also 
readjudicate entitlement to increased 
ratings for the veteran's service-
connected left knee disability and his 
service-connected gastroesophageal reflux 
and hiatal hernia.  In addressing the 
left knee increased rating issue, 
consider whether a rating in excess 
of 10 percent is warranted under 
Diagnostic Code 5257; also consider 
whether a rating in excess of 10 percent 
is warranted under Diagnostic Code 5003 
and in so doing consider application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In consideration of the increased rating 
claim for the veteran's service-connected 
gastroesophageal reflux and hiatal 
hernia, consider the instructions of 
38 C.F.R. § 4.114 pertaining to the 
assignment of a single evaluation under 
the diagnostic code that reflects the 
predominant disability picture, with 
elevation to the next higher evaluation 
where the severity of the overall 
disability warrants such elevation.  See 
38 C.F.R. § 4.114.

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be provided 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


